USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
ERIC ROGERS, DOC #
DATE FILED: _ 3/9/2020
Plaintiff,
-against- 19 Civ. 9957 (AT)
PRIVY LLC d/b/a DANII and 346-52 REALTY, ORDER
LLC,
Defendants.

 

 

ANALISA TORRES, District Judge:

The initial pretrial conference will be held telephonically. Accordingly, the parties are
directed to call chambers at (212) 805-0293 on March 17, 2020, at 12:40 p.m. with all parties on the
line.

SO ORDERED.

Dated: March 9, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
